                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

JAMES J. SCHINCO, personally, and as father
and next friend of A.S. and I.S., minor children;
and ALEXIS SARMIENTO;                                                   8:18CV27

                        Plaintiffs,                                      ORDER

       vs.

AMY SCHINCO,

                        Defendant.

       This matter is before the Court following a telephonic status conference held with
counsel for the parties on November 1, 2018. In accordance with the matters discussed during
the telephone conference,

       IT IS ORDERED:
       1. This case, including discovery, is stayed;
       2. Commencing December 3, 2018, and every thirty days thereafter, the parties shall
             jointly file reports regarding the status of the underlying divorce action and the
             parties’ settlement negotiations; and
       3. Within 14-days after resolution of the divorce action, the parties shall contact the
             undersigned magistrate judge for further progression of this case.



       Dated this 1st day of November, 2018.

                                                       BY THE COURT:


                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
